Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0343375 A1 (hereinafter Kamhi) view of U.S. Patent Application Publication 2009/0293012 A1 (hereinafter Alter)    in view of U.S. Patent Application Publication 2017/0294130 A1 (hereinafter Donnelly) in view of “Global Localization from Monocular SLAM on a Mobile Phone” by Jonathan Ventura, et al. (hereinafter Ventura).
Regarding claim 1, the limitation “A system for augmented reality navigation, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations” is taught by Kamhi (Kamhi discloses a mobile augmented reality system for presenting guidance to a pedestrian walking towards a vehicle pickup location (e.g. abstract), where the user device includes a computer executing instructions stored in a memory (e.g. paragraphs 102-117 describe the user device, 105-106 describing processor execution of stored software).)
The limitations “obtaining a first location … of a user device; displaying a camera feed on the user device … determining a path from the first location to [a] second location;  displaying … an indicator of the path over the camera feed; updating the indicator of the path over the camera feed based on the change of the first location relative to the second location” are taught by Kamhi (Kamhi’s system supports a vehicle reservation application (e.g. paragraphs 128-140) which determines a pickup location and dynamically updates a calculated path from the user/user device towards the pickup location (e.g. paragraphs 130-132, 148-150), which is displayed on the user device’s display in the form of augmented reality artifacts superimposed on the device’s camera feed (e.g. paragraphs 132-140, figure 5).  The claimed second location corresponds to Kamhi’s pickup location.  Finally, as noted in paragraphs 132, 133, 138-140, the augmented reality artifacts providing navigation are updated in real-time as the user/user device changes location, which is inherently also a change relative to the second/pickup location.)
The limitation “displaying, … a marker over the camera feed, the marker indicating the second location” is taught by Kamhi (Kamhi also displays a marker indicating the pickup location on the camera feed, e.g. paragraphs 136, 138, 140.)
The limitation(s) “obtaining a first location and a device orientation of a user device … displaying, based on the device orientation of the user device, an indicator of the path over the camera feed” are implicitly taught by Kamhi (Kamhi teaches that the device orientation is used to select database information for augmented reality presentation (e.g. paragraph 114), but does not address in detail how the device orientation controls what is displayed on the camera feed.  Further, in consideration of depending claim 7 below, although it would be implicit to one of ordinary skill in the art that if the device were not oriented towards the second location that Kamhi’s virtual vehicle marker would not be displayed on the camera image, because the corresponding location would not be within the field of view of the camera, Kamhi does not discuss system behavior in a scenario where the device is not oriented towards the second location.) However, this limitation is taught by Alter (Alter describes details of performing augmented reality using device location and orientation (e.g. paragraphs 42-45, 75-83, 89), where the current location and orientation of the user device are used to determine a view frustum to cull objects not within the view frustum from rendering.  Alter further describes display behavior for a navigation destination AR object responsive to changing device orientation in paragraph 89, where when the AR object is not within the camera view/orientation, an arrow is displayed to indicate the direction the user should rotate the device in order to align the camera view/orientation with the car.  When the car becomes visible, the AR symbol associated therewith is displayed instead of the arrow.  That is, in response to the device orientation becoming aligned with the location of the car, the corresponding AR symbol is displayed on the camera feed.  Paragraphs 93-94, and figures 11-12 demonstrate an analogous scenario with a house/door location.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Alter’s device location and orientation based Augmented reality rendering technique, including off-screen object indicators, because Kamhi does not describe details of augmented reality rendering, or address system behavior in a scenario where the device is not oriented towards the second location, and Alter’s rendering technique includes technical details not provided by Kamhi, thus motivating one of ordinary skill in the art to look to Alter for details of implementing Kamhi’s system, and Alter describes a system for aiding a user in orienting the user device towards the navigation destination by including off-screen indicators, which would improve the user experience when incorporated into Kamhi’s system.  In the combined system, Kamhi’s user device would display Alter’s off-screen indicator when the device is not oriented towards the pickup location, and when the device becomes oriented towards the pickup location, the virtual vehicle marker would be displayed on the augmented reality video feed, as described by Alter, paragraph 89.
The limitation “displaying a camera feed on the user device based on the first location of the user device being within a threshold distance of a second location” is not explicitly taught by Kamhi (Kamhi teaches that the augmented reality walking module of the user device is active (e.g. paragraph 132) at a point after the reservation operation is performed (e.g. paragraphs 128-130), but does not address how the augmented reality walking module is activated on the device.) However, this limitation is taught by Donnelly (Donnelly describes a system facilitating transportation by picking up users using a fleet of vehicles (e.g. abstract, paragraphs 22-25) which aids a user in identifying their assigned vehicle using an augmented reality viewfinder mode (e.g. paragraphs 64-66, 75).  Further, Donnelly indicates that the viewfinder mode may be activated in response to the vehicle being within a proximate distance (paragraphs 64, 75), and that camera access may require a user input (paragraph 64), i.e. Donnelly’s system, upon determining that the vehicle is within a threshold distance of the user, prompts the user to activate the camera/viewfinder mode, which may require a user input.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Alter’s device location and orientation based Augmented reality rendering technique, including off-screen object indicators, to include Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, because Donnelly’s system is analogous to Kamhi’s system (i.e. augmented reality pedestrian navigation/guidance to a pickup vehicle/location), and Kamhi does not address how the augmented reality walking module is activated, and Donnelly suggests using a proximity activated user prompt, as well as requiring user input to activate the augmented view.  
The limitation “updating the first location of the user device based on detected features in the camera feed” is not explicitly taught by Kamhi (Although Kamhi tracks, i.e. updates the user location, e.g. paragraph 132, and uses image analysis of the camera feed to detect features for providing an accurate augmented reality overlay, e.g. paragraph 136, Kamhi does not explicitly suggest determining or updating the device location using image analysis, i.e. based on detected features in the camera feed.)  However, this limitation is taught by Ventura (Ventura describes a system for localization of a mobile phone for the purpose of augmented reality display, which includes an initial position estimate based on GPS coordinates, followed by feature matching based localization, e.g. abstract, section 2, paragraph 1, section 3, section 4, section 5.4.  Ventura also indicates GPS based localization alone may not be suitable for pixel-accurate graphical overlays, and Ventura’s global localization technique provides more accurate overlays, e.g. section 2, paragraph 1, section 3, paragraph 3.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Alter’s device location and orientation based Augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, to incorporate Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position and by extension improve the accuracy of Kamhi’s augmented reality artifacts.  It is additionally noted that Kamhi already relies on image analysis techniques for accurate artifact placement, as in paragraph 136, such that the combination would merely require using the image analysis for more accurate position estimation as taught by Ventura.
Regarding claim 2, the limitation “wherein displaying the indicator of the path comprises: determining a direction of the second location relative to the device orientation, wherein the path from the first location to the second location comprises the direction of the second location; and displaying the indicator of the path in the direction of the second location” is taught by Kamhi in view of Alter (As discussed in the claim 1 rejection above, in the combined system, Kamhi’s user device would display Alter’s off-screen indicator when the device is not oriented towards the pickup location, and when the device becomes oriented towards the pickup location, the virtual vehicle marker would be displayed on the augmented reality video feed, as described by Alter, paragraph 89.  When the device is not oriented towards the pickup location, in addition to any virtual path artifacts in the field of view (i.e. Kamhi, paragraph 135), Alter’s off-screen arrow (e.g. figure 8, paragraph 89) would be used to indicate the path to the second location, where the off-screen arrow indicates the direction of the second location relative to the device orientation, i.e. “indicate to the user which way to rotate the device such that the car (or a 2D or 3D graphical symbol registered with the car) will become visible on the screen”.)
Regarding claim 3, the limitation “determining a route from the first location to the second location, wherein the path from the first location to the second location comprises the route” is taught by Kamhi (Kamhi’s path includes AR artifacts such as virtual footsteps or arrows along a path/route between the user/user device location and the pickup location, as described in paragraphs 132-136.)
The limitation “detecting a feature in the camera feed correlating with the route; and displaying the indicator of the path over the feature in the camera feed” is taught by Kamhi in view of Alter (Kamhi’s system detects whether the path location(s)/feature(s) corresponding to the AR artifacts are visible or obscured behind a structure or object (e.g. paragraphs 135-137, 140), in order to determine the manner of displaying each artifact.  Further, as discussed in the claim 1 rejection above, Kamhi’s system would not attempt to display AR artifacts which are not within in the camera view frustum corresponding to the user device and orientation, as taught by Alter, paragraphs 75-83.  That is, in the combined system, AR artifacts representing the path which are within the field of view of the device camera are displayed, and the manner in which they are displayed depends on whether or not the corresponding actual real world location/feature is detected in the camera image.)
Regarding claim 4, the limitation “wherein the feature in the camera feed comprises a road leading to the second location” is taught by Kamhi (As discussed in the claim 3 rejection, in the combined system, AR artifacts representing the path which are within the field of view of the device camera are displayed, and the manner in which they are displayed depends on whether or not the corresponding actual real world location/feature is detected in the camera image.  In Kamhi’s figure 5, the real world location(s) feature(s) correspond to a sidewalk leading to a street comprising the pickup location, and both the sidewalk and street are roads leading towards the pickup location.)
Regarding claim 5, the limitation “wherein the indicator of the path comprises animated arrows along the path” is taught by Kamhi (Kamhi’s system can display the AR artifacts as arrows (paragraph 135), and the AR artifacts are animated depending on the visibility of the corresponding feature in the image (paragraphs 136, 140) as shown in figure 5.  Kamhi notes that the objects obscuring the feature/indicator location may be moving/dynamic, i.e. vehicles or other people, and that it the AR artifacts themselves are dynamically updated (e.g., paragraphs 148-152), i.e. animated.)
Regarding claim 7, The limitation “displaying, in response to determining that the device orientation aligns with the second location, a marker indicating the second location over the camera feed” is taught by Kamhi in view of Alter (As discussed in the claim 1 rejection above, one of ordinary skill in the art would have found it implicit that if the device were not oriented towards the second location that Kamhi’s virtual vehicle marker would not be displayed on the camera image, because the corresponding location would not be within the field of view of the camera, but Kamhi does not discuss system behavior in a scenario where the device is not oriented towards the second location.  Further, Alter describes display behavior for a navigation destination AR object responsive to changing device orientation in paragraph 89, when the car becomes visible, the AR symbol associated therewith is displayed instead of an arrow, i.e. in response to the device orientation becoming aligned with the location of the car, the corresponding AR symbol is displayed on the camera feed.  In the combined system, Kamhi’s user device would display Alter’s off-screen indicator when the device is not oriented towards the pickup location, and when the device becomes oriented towards the pickup location, the virtual vehicle marker would be displayed on the augmented reality video feed, as described by Alter, paragraph 89.)
Regarding claim 8, the limitation “wherein the marker indicating the second location grows in size as a user of the user device moves closer to the second location” is taught by Kamhi (paragraph 138, “In a contemplated embodiment, the virtual vehicle artifact is displayed in a realistic size, based on the location of the user-portable device and the autonomous shared or taxi vehicle 10. The virtual vehicle artifact would thus show smaller when the device 34 if farther from the vehicle 10, and larger as the device 34 gets closer to the vehicle 10, to full, actual, size as the user gets to the vehicle 10.”)
Regarding claim 9, the limitation “displaying, in response to determining that the first location and second location are within a threshold distance, a button to enable a camera of the user device; and displaying the camera feed in response to detecting a selection of the button” is implicitly taught by Kamhi in view of Donnelly (As discussed in the claim 1 rejection above, Kamhi’s system is modified to include Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module.  While Donnelly indicates that the user may be prompted to provide a user input in order to activate the camera feed based on reaching a proximate distance to the vehicle, Donnelly does not describe the form of this prompt, although it would be implicit to one of ordinary skill in the art that the input could be in the form of a button.  However, Official Notice is taken of the fact that it is old and well-known in the art of graphical user interfaces that one conventional and trivial way to prompt a user to take an action which must be authorized by the user is to display a dialog box presenting the user with affirmative and negative buttons.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Alter’s device location and orientation based Augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, incorporating Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position, to present Donnelly’s proximity triggered prompt in the form of a dialog box with affirmative and negative buttons, because Donnelly suggests using a proximity activated user prompt, as well as requiring user input to activate the augmented view, but does not describe the form of the prompt, and as noted above, one of ordinary skill in the art would find it conventional and trivial to use a dialog box with affirmative and negative buttons to prompt the user to activate (or not activate) Kamhi’s augmented reality walking module when the vehicle is in range.
Regarding claims 11 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0343375 A1 (hereinafter Kamhi) in view of U.S. Patent Application Publication 2009/0293012 A1 (hereinafter Alter) in view of U.S. Patent Application Publication 2017/0294130 A1 (hereinafter Donnelly) in view of “Global Localization from Monocular SLAM on a Mobile Phone” by Jonathan Ventura, et al. (hereinafter Ventura) as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication 2014/0063058 A1 (hereinafter Fialho).
Regarding claim 6, the limitations “wherein displaying the camera feed on the user device comprises displaying the camera feed on a first portion of user device; and the operations further comprise: displaying a map on a second portion of the user device; and displaying at least a portion of the path over the map” are not explicitly taught by Kamhi or Alter (While both references teach an augmented reality display using a camera feed of the device (e.g., Kamhi, paragraphs 128-140, Alter, paragraphs 43-44) and Alter also teaches displaying a corresponding augmented overhead view (e.g. paragraph 46), neither reference teaches simultaneous display of the augmented reality display and an overhead map and path display on separate portions of the display.)  However, this limitation is taught by Fialho (Fialho teaches an improvement to a handheld augmented reality guidance system wherein the device can be tilted downward to display a partial map view simultaneously with the augmented reality view, thereby improving the user experience (e.g. abstract, paragraphs 24-29), where the partial map view includes corresponding elements to the augmented reality view such as routes and route guidance icons (e.g. paragraph 28).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Alter’s device location and orientation based Augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, incorporating Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position, to incorporate Fialho’s partial map view feature in order to improve the user’s experience by presenting relevant indicators on a 2D map corresponding to the user’s current location when the user tilts the user device down.  In the combination, when the partial map view is presented, it would include Kamhi’s AR artifacts indicating the user’s path as well as the virtual vehicle marker at the pickup location, i.e. routes and route guiding icons as taught by Fialho, paragraph 28.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0343375 A1 (hereinafter Kamhi) in view of U.S. Patent Application Publication 2009/0293012 A1 (hereinafter Alter) in view of U.S. Patent Application Publication 2017/0294130 A1 (hereinafter Donnelly) in view of “Global Localization from Monocular SLAM on a Mobile Phone” by Jonathan Ventura, et al. (hereinafter Ventura) as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication 2019/0017839 A1 (hereinafter Eyler) in view of “Parallel Eyes: Exploring Human Capability and Behaviors With Paralleled First Person View Sharing” by Shunichi Kasahara, et al. (hereinafter Kasahara) in view of U.S. Patent Application Publication 2019/0130629 A1 (hereinafter Chand).
Regarding claim 10, the limitation(s) “sending a request to a second device to launch a second camera feed … displaying at least one frame from the second camera feed on the user device” are not explicitly taught by Kamhi (Kamhi does not address displaying a camera feed from a second device on the user device, although Kamhi does teach that in some instances, the vehicle is not automated, i.e. has a driver, e.g. paragraphs 42, 44.)  However, this limitation is taught by Eyler (Eyler describes a system for augmented reality overlay for assisting passengers and drivers for a ride share transportation system, e.g. abstract, paragraphs 20-21, which includes activation of an augmented reality display for the driver using a client device, e.g. paragraphs 139-141, including identifying the location of the passenger, e.g. paragraphs 172-175, figure 7.  Eyler further teaches, e.g. paragraphs 43-46 that the passengers and/or driver can transmit recordings of the augmented reality environment to other passengers and/or the driver, or others, to help prevent frustration, keep informed, for fun, etc.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamhi’s augmented reality pedestrian guidance system, using Alter’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, incorporating Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position, to include Eyler’s driver augmented reality display and augmented reality environment sharing features in order to improve operation in an instance with a human driver, i.e. as described with respect to figure 7, driver augmented reality aids the driver in identifying the location of the passenger, and gaining the benefits described in paragraphs 45-46 by allowing the driver to share their augmented reality environment with the passenger.  In the case where the driver transmits recordings of their augmented reality environment to the device of Kamhi’s user, this would correspond to the claimed displaying frame(s) from the second camera feed on the user device.
The limitation “sending a request to a second device to launch a second camera feed in response to the first location of the user device being within the threshold distance of the second location” is not explicitly taught by Kamhi in view of Eyler and Donnelly (As discussed above, Kamhi’s guidance system is modified to include sharing an augmented reality environment of a passenger and/or driver with one another as taught by Eyler, as well as prompting the passenger to activate the augmented reality module based on proximity to the second location as taught by Donnelly.  While this would trigger display of the first camera feed and augmented reality content in response to the threshold distance being crossed, it would not cause the second camera feed to be displayed in response to the threshold distance being crossed.)  However, this is suggested by Kasahara in view of Chand (Kasahara teaches a system for mutual first person view sharing, e.g. abstract, sections Introduction, Comparison of video mediated communication, and indicates that mutual first person video exchange allows the users to acquire other perspectives for understanding the environment, objects, and spatial coordination of others, e.g. section Workshop design, paragraph 3, as well as assisting in coordination of users’ activities, e.g. section Comparison of video mediated communication, paragraph 4.  Further, Chand describes a system for communication using two way augmented reality video communication, e.g. abstract, paragraphs 15-22, and in particular teaches that in response to initiation of a communication session from a first mobile device, a second mobile device activates its camera to perform augmented reality presentation, e.g. paragraphs 17, 22.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamhi’s augmented reality pedestrian guidance system, using Alter’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, incorporating Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position, including Eyler’s driver augmented reality display and augmented reality environment sharing features, to incorporate Kasahara’s mutual first person video exchange feature in order to provide improved environmental and spatial coordination between the passenger and the driver.  In the modified system, when the user is prompted to activate the augmented reality module as taught by Donnelly, the passenger’s augmented reality stream could be shared with the driver as taught by Eyler, and further, as taught by Kasahara, a mutual first person video exchange feature would include the driver’s augmented reality stream being shared with the passenger, which is also taught by Eyler, which could be activated in response to the passenger’s initiation of a communication session as taught by Chand, i.e. initiating augmented reality streaming from the driver’s device to the passenger’s device in response to the passenger’s device initiating augmented reality streaming to the driver’s device in response to Donnelly’s proximity based prompt.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619